        Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 PECOS DIVISION


 UNION PACIFIC RAILROAD COMPANY,

                              Plaintiff,

                       v.                                     Case No. 4:20-cv-72___

 CITY OF ALPINE, TEXAS and ROD
 PONTON, in his official capacity as the City
 Attorney for the City of Alpine, Texas,

                              Defendants.



            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Union Pacific Railroad Company brings this complaint against the City of Alpine, Texas

and Rod Ponton, in his official capacity as City Attorney for the City of Alpine.

                                      INTRODUCTION

       1.     Union Pacific seeks declaratory and injunctive relief holding that City of Alpine

Ordinance 2020-02-01 is preempted by federal law, unconstitutional, and therefore unenforcea-

ble. Ordinance 2020-02-01 prohibits any westbound train from blocking 5th Street in Alpine for

longer than ten minutes. A violation of the ordinance is punishable by a fine of $1,000, with an

additional $100 fine for each additional minute beyond the initial ten minutes. The Fifth Circuit

has held that such “anti-blocking” laws are preempted by federal law—namely the ICC Termi-

nation Act (ICCTA), which gives the federal government exclusive jurisdiction to regulate rail

transportation. See Elam v. Kansas City S. Ry. Co., 635 F.3d 796, 807 (5th Cir. 2011) (holding

that Mississippi’s anti-blocking statute was preempted); Friberg v. Kansas City S. Ry. Co., 267

F.3d 439, 444 (5th Cir. 2001) (same, for Texas’s statute). As the court explained, laws that
           Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 2 of 13




dictate how long trains can block crossings directly and indirectly regulate railroad operations,

including train length, train speed, and brake testing. And Congress, to ensure uniform regula-

tion of this quintessentially interstate industry, protected these matters from state or local regu-

lation.

          2.    Courts across the country agree, holding that state and local anti-blocking laws

are preempted by the ICCTA, the Federal Railroad Safety Act (FRSA), or both. Because Ordi-

nance 2020-02-01 is materially indistinguishable from these other state and local anti-blocking

laws, it is also preempted and unenforceable. And for much the same reasons, the ordinance

interferes with railroads’ interstate operations in violation of the Constitution’s Commerce

Clause.

          3.    The City of Alpine, through the City Attorney, has enforced this ordinance against

Union Pacific by imposing thousands of dollars in fines, which Union Pacific has paid. There

is thus a live controversy between the parties over the ordinance’s enforceability. Union Pacific

therefore seeks a declaration that Ordinance 2020-02-01 is preempted and unenforceable, plus a

permanent injunction prohibiting the City of Alpine and the City Attorney from enforcing Ordi-

nance 2020-02-01 against Union Pacific and its employees.

                                            PARTIES

          4.    Plaintiff Union Pacific is a Delaware corporation with its principal place of busi-

ness in Omaha, Nebraska. It is a common carrier railroad engaged in interstate and intrastate

commerce in many States, including Texas, as well as international commerce with Mexico.

Union Pacific operates the largest railroad network in the United States, connecting 23 states in

the western two-thirds of the Nation by rail. In 2020, Union Pacific operates an average of 4,260

locomotives over 32,340 miles of track, including approximately 30,000 railroad crossings.




                                                 2
        Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 3 of 13




       5.      Defendant City of Alpine is a municipality operating under a home-rule charter.

The City of Alpine may be served at City Hall, 100 North 13th Street, Alpine, Texas 79830. On

February 18, 2020, the City of Alpine’s City Council adopted Ordinance 2020-02-01.

       6.      Defendant Rod Ponton is the City Attorney for the City of Alpine. He is named

in his official capacity and may be served at the offices of Big Bend Law, 123 N. 6th Street,

Alpine, Texas 79830. The City Attorney has prosecuted, and, on information and belief, will

continue to prosecute, citations under Ordinance 2020-02-01 against Union Pacific and its em-

ployees.

                                   JURISDICTION AND VENUE

       7.      This Court has jurisdiction over Union Pacific’s claims under 28 U.S.C. §§ 1331,

1983, and 2201 and Ex Parte Young, 209 U.S. 123 (1908), because Union Pacific seeks prospec-

tive relief against the enforcement of a local law that violates the Constitution and laws of the

United States. “It is beyond dispute that federal courts have jurisdiction over suits to enjoin state

officials from interfering with federal rights.” Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 96

(1983). Further, “there is an implied right of action to enjoin state or local regulation that is

preempted by a federal statutory or constitutional provision.” Planned Parenthood of Houston

& Se. Tex. v. Sanchez, 403 F.3d 324, 334 (5th Cir. 2005) (citation omitted); see also New Orleans

& Gulf Coast Ry. Co. v. Barrois, 533 F.3d 321, 329–30 (5th Cir. 2008) (recognizing “an affirm-

ative federal cause of action . . . against state officials who interfere with federal rights, including

where the state official seeks to enforce federally preempted state regulations”).

       8.      The Court may declare the parties’ legal rights and obligations under the Declar-

atory Judgment Act, 28 U.S.C. §§ 2201–2202, because the action presents an actual controversy

within the Court’s jurisdiction.




                                                   3
          Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 4 of 13




       9.        This Court has personal jurisdiction over the City of Alpine as a municipal sub-

division of the State of Texas. This Court has personal jurisdiction over the City Attorney, in

his official capacity, because he is a resident of the State of Texas and an official of the City of

Alpine.

       10.       Venue is proper under 28 U.S.C. § 1391(b)(1) because the City of Alpine is a

subdivision of the State of Texas located in, and with its principal place of business in, the West-

ern District of Texas. Venue is proper under § 1391(b)(1) because Rod Ponton maintains an

office in the Western District of Texas in his official capacity as the City Attorney. Venue is

also proper under § 1391(b)(2) because a substantial part of the activity to which Ordinance

2020-02-01 applies occurs in this judicial district, specifically in the City of Alpine.

                      BACKGROUND AND FACTUAL ALLEGATIONS

                State and Local Regulation of Railroads and the Commerce Clause

       11.       Rail transportation is an inherently interstate activity. Thus, “the regulation of

railroad operations has long been a traditionally federal endeavor, to better establish uniformity

in such operations and expediency in commerce.” Friberg, 267 F.3d at 443. Indeed, railroads

are subject to one of “the most pervasive and comprehensive of federal regulatory schemes.”

Chicago & N.W. Transp. Co. v. Kalo Brick & Tile Co., 450 U.S. 311, 318 (1981).

          12.    Even so, states have often tried to regulate certain aspects of railroad transporta-

tion. The Supreme Court has “frequently invalidated” such efforts. Id. For example, the Court

struck down an Arizona law that imposed a maximum train length of fourteen passenger cars or

seventy freight cars. This state regulation violated the Commerce Clause. S. Pac. Co. v. State

of Ariz. ex rel. Sullivan, 325 U.S. 761, 769 (1945). In striking down the Arizona law, the Court

observed that national uniformity in such regulation “is practically indispensable to the operation

of an efficient and economic railway system.” Id. at 772. The Court has since emphasized that

                                                  4
        Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 5 of 13




the Commerce Clause is “a self-executing limitation on the power of the States to enact laws

imposing substantial burdens on such commerce.” South-Cent. Timber Dev., Inc. v. Wunnicke,

467 U.S. 82, 87 (1984); see Pike v. Bruce Church, Inc. 397 U.S. 137 (1970).

                                     The ICC Termination Act

       13.     Congress enacted the ICCTA in 1995 to abolish the Interstate Commerce Com-

mission and empower its successor agency, the Surface Transportation Board (STB), “to regu-

late . . . rail transportation in the United States.” Elam, 635 F.3d at 804; 49 U.S.C. § 10501. The

ICCTA sought “‘to implement a [f]ederal scheme of minimal regulation for this intrinsically

interstate form of transportation.” Elam, 635 F.3d at 804.

       14.     Consistent with this purpose, Congress gave the STB exclusive jurisdiction over

“transportation by rail carriers . . . with respect to rates, classifications, rules . . . , practices,

routes, services, and facilities of such carriers” and over “the construction, acquisition, operation,

abandonment, or discontinuance of [tracks] or facilities.” 49 U.S.C. § 10501(b). Apart from

certain narrow statutory exceptions, ICCTA’s remedies are “exclusive and preempt the remedies

provided under Federal or State law.” Id.

       15.     The ICCTA thus preempts state and local laws that (1) “have the effect of man-

aging or governing rail transportation” or (2) as applied, have “the effect of unreasonably bur-

dening or interfering with rail transportation.” Elam, 635 F.3d at 805 (citations and emphasis

omitted).

                                 The Federal Railroad Safety Act

       16.     Congress enacted the FRSA in 1970 to “promote safety in every area of railroad

operations and reduce railroad-related accidents.” 49 U.S.C. § 20101. The FRSA gave the Sec-




                                                  5
        Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 6 of 13




retary of Transportation power to “prescribe regulations and issue orders for every area of rail-

road safety,” id. § 20103(a), which the Secretary delegated to the Federal Railroad Administra-

tion (FRA).

        17.    The FRSA mandates that “[l]aws, regulations, and orders related to railroad safety

and laws, regulations, and orders related to railroad security shall be nationally uniform to the

extent practicable.” Id. § 20106(a)(1). To promote that goal, Congress included an express

preemption provision. Id. § 20106(a)(2). That provision “permits state regulation related to

railroad safety only if: (1) the [FRA] has not yet regulated the subject matter of the state regu-

lation,” or “(2) the regulation (a) is necessary to eliminate an essentially local hazard, (b) does

not conflict with federal law, and (c) does not unreasonably burden interstate commerce.” CSX

Transp., Inc. v. City of Plymouth, 283 F.3d 812, 815 (6th Cir. 2002); 49 U.S.C. § 20106(a)(2).

        18.    Conditions that exist in communities across the country, and are thus capable of

being addressed through uniform national standards, do not qualify as “essentially local” under

the FRSA’s second savings clause. Duluth, Winnipeg, & Pac. Ry. Co. v. City of Orr, 529 F.3d

794, 798 (8th Cir. 2008) (the “conditions allegedly contributing to an essentially local safety

hazard” must be “unique to the locale”); see, e.g., City of Weyauwega v. Wis. Cent. Ltd., 384

Wis. 2d 382, 410 (Wis. App. 2018) (rejecting argument that city blocked-crossing ordinance

addressed local hazard because blocked crossings exist in “[a]ny community which has railroad

tracks”); Driesen v. Iowa, Chicago Eastern Railroad Corp., 777 F. Supp. 2d 1143, 1154 (N.D.

Iowa 2011) (same, because “conditions at the crossing in this case were not unique to the

locality”).




                                                6
        Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 7 of 13




       19.     The FRA has enacted comprehensive railroad safety regulations, found at 49

C.F.R. Subtitle B, Chapter II. These include regulations of train speed and brake testing. See

City of Plymouth, 283 F.3d at 816–17.

                               City of Alpine Ordinance 2020-02-01

       20.     On February 18, 2020, the City of Alpine adopted Ordinance 2020-02-01, an or-

dinance “prohibiting trains from blocking certain intersections.” See Exhibit A at 1.

       21.     Section I of Ordinance 2020-02-01 states: “That it is unlawful for the operator of

any westbound railroad train to operate or to direct the operation of the same in such manner as

to prevent the use of 5th Street for purposes of travel for a period of time longer than ten (10)

minutes, except that this provision shall not apply to trains or cars in motion other than those

involved in switching.” Id.

       22.     Section II of Ordinance 2020-02-01 states: “A violation of this Ordinance shall

be punishable by a fine of $1,000.00, with an additional fine of $100.00 to be levied for each

additional minute beyond the initial ten (10) minutes that a westbound train continues to be in

violation of Section I.” Id.

       23.     Trains may block grade crossings for various reasons, including (a) when per-

forming crew changes, (b) when performing switching operations necessary to serve local in-

dustries, (c) while seeking entry into a local yard, (d) due to mechanical defects that result in

federally mandated stoppages, and (e) when performing federally mandated air brake tests. Un-

ion Pacific makes substantial efforts, consistent with federal regulations and industry safety

standards, to avoid or minimize blocked crossings whenever possible.

       24.     Union Pacific operates an average of eight trains per day through the City of Al-

pine and performs multiple crew changes per day. Union Pacific has committed to expediting

these crew changes, when possible, by having outbound crews ready to go when the inbound

                                               7
        Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 8 of 13




train arrives. And before the adoption of Ordinance 2020-02-01, Union Pacific was engaged in

productive discussions with the City of Alpine to explore additional solutions to the blocked-

crossing issue including identifying a safe, alternative crew change location.

       25.     To comply with Ordinance 2020-02-01, Union Pacific would need to make one

or more changes to its rail operations, including operating shorter, and thus more numerous,

trains; adjusting schedules; or “cutting” (i.e., breaking apart) a train to clear the crossing, which

would significantly extend the duration of train stoppages and impact the movement of freight

across the rail network.

       26.     For these reasons, courts in 17 states—including the Fifth Circuit in two separate

cases—have held that such state or local anti-blocking laws are preempted by the ICCTA, the

FRSA, or both. See Elam, 635 F.3d at 804 (ICCTA); Friberg, 267 F.3d at 444 (ICCTA); City

of Plymouth, 283 F.3d at 815 (FRSA); CSX Transp., Inc. v. City of Plymouth, 86 F.3d 626 (6th

Cir. 1996) (FRSA); Ass’n of Am. R.R. v. Hatfield, 435 F. Supp. 3d 769 (E.D. Ky. 2020) (FRSA);

BNSF Ry. Co. v. City of Edmond, No. 19-769, 2019 WL 5608680, at *2 (W.D. Okla. Oct. 30, 2019)

(ICCTA and FRSA); CSX Trans., Inc. v. Williams, No. 3:16-cv-2242, 2017 WL 1544958 (N.D.

Ohio Apr. 28, 2017) (ICCTA); Driesen v. Iowa, Chicago & E. R.R. Corp., 777 F. Supp. 2d 1143

(N.D. Iowa 2011) (FRSA); Lewis v. Norfolk S. Ry. Co., 618 F. Supp. 2d 833 (W.D. Tenn. 2008)

(FRSA); Indiana v. Norfolk S. Ry. Co., 107 N.E.3d 468 (Ind. 2018) (ICCTA); Vill. of Mundelein

v. Wisconsin Cent. R.R., 882 N.E.2d 544 (Ill. 2008) (FRSA); Krentz v. Consolidated Rail Corp.,

910 A.2d 20 (Pa. 2006) (FRSA); City of Seattle v. Burlington N. R. Co., 41 P.3d 1169 (Wash.

2002) (ICCTA and FRSA); City of Weyauwega v. Wisconsin Cent. Ltd., 919 N.W.2d 609 (Wisc.

App. 2018) (FRSA); State v. BNSF Ry. Co., 432 P.3d 77 (Kan. App. 2018) (ICCTA); People v.

Burlington N. & Santa Fe R.R., 148 Cal. Rptr. 243 (Cal. App. 2012) (ICCTA); Burlington N. &



                                                 8
        Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 9 of 13




Santa Fe Ry. Co. v. Dep’t of Transp., 206 P.3d 261 (Or. App. 2009) (ICCTA); Canadian Nat.

Ry. Co. v. City of Des Plaines, 2006 WL 345095 (Ill. App. 2006) (ICCTA and FRSA); State v.

Burlington N. & Santa Fe Ry. Co., No. TR06-957 (Neb. Cnty. Ct. July 14, 2006) (ICCTA and

FRSA). Ordinance 2020-02-01 is materially the same as the laws held preempted in these cases.

       27.     Further, Ordinance 2020-02-01’s burdens on the free and efficient flow of inter-

state commerce are “clearly excessive in relation to the putative local benefits,” in violation of

the Commerce Clause. City of Plymouth, 283 F.3d at 818 (citation omitted).

                       City of Alpine Citations Issued to Union Pacific

       28.     Beginning on April 4, 2020, the City of Alpine Police Department has issued

multiple citations to Union Pacific and its employees under Ordinance 2020-02-01.

       29.     The City Attorney has enforced some of these citations by pursuing fines against

Union Pacific and its employees in the City of Alpine Municipal Court. Union Pacific has paid

these fines.

       30.     The City Attorney also threatened to charge Union Pacific employees with “fail-

ure to appear for [a] court proceeding” if Union Pacific does not “cooperate in this matter.” And

he has publicly stated that he “intend[s] to issue [Union Pacific] citations and bring [Union Pa-

cific] to municipal court the same way we do anybody else, . . . [j]ust as we’d have a driver come

to court for a speeding ticket.” Stephen Paulson, Alpine greenlights blocked-crossing ordinance,

THE BIG BEND SENTINEL (Mar. 11, 2020), https://bigbendsentinel.com/2020/03/11/alpine-green-

lights-blocked-crossing-ordinance/.

       31.     On information and belief, the City of Alpine and the City Attorney intend to

continue issuing citations to Union Pacific under Ordinance 2020-02-01 and enforcing those

citations by seeking fines. There is thus a real and substantial dispute over the legality and




                                                9
       Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 10 of 13




enforceability of Ordinance 2020-02-01, which can be definitively resolved through a declara-

tion by this Court determining the parties’ legal relations.

       32.     Union Pacific does not seek to interfere with or overturn any previously issued

citations or fines. Union Pacific has paid the fines for each of the known citations issued against

it since Ordinance 2020-02-01 was adopted. Rather, this case seeks only prospective relief pro-

hibiting the City of Alpine and the City Attorney from issuing or prosecuting new citations under

Ordinance 2020-02-01 against Union Pacific and its employees.

                                    INJUNCTIVE RELIEF

       33.     Ex Parte Young allows Union Pacific to seek prospective relief in this Court re-

straining Defendants from enforcing Ordinance 2020-02-01 against Union Pacific and its em-

ployees.

       34.     “If a statute is expressly preempted,” that fact “fulfills the remaining require-

ments” for injunctive relief. Texas Midstream Gas v. City of Grand Prairie, 608 F.3d 200, 206

(5th Cir. 2010).

       35.     Ordinance 2020-02-01 is preempted by federal law and violates the Commerce

Clause. It is thus void and unenforceable.

       36.     Union Pacific and its employees also have suffered and will continue to suffer

irreparable injury. They have no adequate remedy at law, such as a right to money damages.

       37.     The balance of the equities also favors an injunction. When “Congress [has] ex-

pressly preempted [an] area of regulation,” “there is no injury to the states to weigh against that

which they threaten to inflict” on regulated parties. Trans World Airlines, Inc. v. Mattox, 897

F.2d 773, 784 (5th Cir. 1990).




                                                10
       Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 11 of 13




       38.     Union Pacific is therefore entitled to permanent injunctive relief restraining De-

fendants from issuing and enforcing further citations under Ordinance 2020-02-01 against Union

Pacific or its employees.

                                   COUNT I:
               ORDINANCE 2020-02-01 IS PREEMPTED BY THE ICCTA

       39.     Union Pacific realleges and incorporates the paragraphs above.

       40.     Ordinance 2020-02-01 impermissibly seeks to manage or govern rail transporta-

tion and imposes an unreasonable burden on rail carriers. It is thus preempted by 49 U.S.C.

§ 10501(b).

       41.     The Court should enter a judgment under 28 U.S.C. § 2201 declaring that Ordi-

nance 2020-02-01 is preempted by the ICCTA.

                                   COUNT II:
                ORDINANCE 2020-02-01 IS PREEMPTED BY THE FRSA

       42.     Union Pacific realleges and incorporates the paragraphs above.

       43.     Ordinance 2020-02-01 impermissibly regulates rail safety matters, including train

speed, train length, and brake testing, that are covered by federal regulations issued under the

FRSA. As a result, Ordinance 2020-02-01 is preempted by 49 U.S.C. § 20106.

       44.     The Court should enter a judgment under 28 U.S.C. § 2201 declaring that Ordi-

nance 2020-02-01 is preempted by the FRSA.

                                   COUNT III:
             ORDINANCE 2020-02-01 VIOLATES THE COMMERCE CLAUSE

       45.     Union Pacific realleges and incorporates the paragraphs above.

       46.     Union Pacific’s operations through the City of Alpine consist of mainly interstate

activities, including the shipment of goods and raw materials from other states to Texas, from




                                               11
       Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 12 of 13




Texas to other states, and between Texas and Mexico at interchange points such as El Paso,

Texas and Eagle Pass, Texas.

       47.      To ensure compliance with Ordinance 2020-02-01, Union Pacific would have to

substantially modify its operating procedures, including train speed, train length, and procedures

when stopping at grade crossings, at Union Pacific’s expense and at the expense of the businesses

it serves. Ordinance 2020-02-01 therefore imposes a substantial burden on the flow of interstate

commerce.

       48.      The burden imposed by the City of Alpine’s anti-blocking statute on interstate

commerce is excessive in relation to any local benefit it confers, and therefore violates the Com-

merce Clause.

       49.      The Court should enter a judgment under 28 U.S.C. § 2201 declaring that Ordi-

nance 2020-02-01 violates the Commerce Clause.

                                   REQUEST FOR RELIEF

       Union Pacific respectfully requests the following relief:

       a.       On Count I, a judgment against all Defendants declaring that City of Alpine Or-

                dinance 2020-02-01 is preempted by the ICC Termination Act, 49 U.S.C.

                § 10501(b), and is therefore void and unenforceable;

       b.       On Count II, a judgment against all Defendants declaring that City of Alpine Or-

                dinance 2020-02-01 is preempted by the Federal Railroad Safety Act, 49 U.S.C.

                § 20106, and is therefore void and unenforceable;

       c.       On Count III, a judgment against all Defendants declaring that City of Alpine

                Ordinance 2020-02-01 violates the Commerce Clause and is therefore void and

                unenforceable;



                                               12
      Case 4:20-cv-00072-DC-DF Document 1 Filed 09/24/20 Page 13 of 13




      d.     Permanent injunctive relief restraining Defendants and their employees or agents

             from prospectively enforcing City of Alpine Ordinance 2020-02-01 against Union

             Pacific and its employees;

      e.     An award of attorney’s fees, as permitted by law;

      f.     Its other costs expended in this matter; and

      g.     Any other relief to which it may be entitled.



Date: September 24, 2020                        Respectfully submitted,

                                                  /s/ Kent Rutter
                                                  Kent Rutter
                                                  Texas Bar No. 00797364
                                                  Christina Crozier
                                                  Texas Bar No. 24050466
                                                  HAYNES AND BOONE, LLP
                                                  1221 McKinney, Suite 4000
                                                  Houston, Texas 77010-2007
                                                  Telephone: (713) 547-2000

                                                  COUNSEL TO PLAINTIFF,
                                                  UNION PACIFIC RAILROAD COMPANY




                                             13
